DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Hamilton on March 3, 2022.
The application has been amended as follows: 
Please AMEND claims 1, 10, 12, and 17 as follows:

1.	(Currently Amended) A general-purpose graphics processor comprising: 
a 3-dimensional (3D) or 2.5 dimensional (2.5D) package assembly including:
		an active base die including hardware logic and an interconnect fabric; 
	an array of multiple distinctly packaged chiplets coupled with the active base die and the interconnect fabric via an array of interconnect structures, the interconnect structures to enable electrical communication between the array of multiple distinctly packaged chiplets and the interconnect fabric, the array of multiple distinctly packaged chiplets comprising;
a first chiplet coupled with the active base die, the first chiplet including a first set of functional units configured to perform graphics processing operations; 
a second chiplet coupled with the active base die, the second chiplet including a second set of functional units configured to perform graphics processing operations; and
a third chiplet coupled with the first chiplet and the second chiplet, the third chiplet including a cache memory that is shared by the first chiplet and the second chiplet.
active base die includes a cache memory and the cache memory is connected to the interconnect fabric.

12.	(Currently Amended) A data processing system comprising: 
a 3-dimensional (3D) or 2.5 dimensional (2.5D) package assembly including:
[[A]]a graphics processor comprising an active base die including hardware logic, an interconnect fabric, and an array of multiple distinctly packaged chiplets coupled with the active base die and the interconnect fabric via multiple interconnect structures, the multiple interconnect structures to enable electrical communication between the array of multiple distinctly packaged chiplets and the interconnect fabric, 
wherein the array of multiple distinctly packaged chiplets include a first chiplet including a first set of functional units configured to perform general-purpose graphics processing operations, a second chiplet including a second set of functional units configured to perform graphics processing operations, and a third chiplet coupled with the first chiplet and the second chiplet, the third chiplet including a cache memory that is shared by the first chiplet and the second chiplet, and 
wherein the interconnect fabric is to receive a message or signal from a first fabric interface node associated with the first chiplet and relay the message or signal to a second fabric interface node associated with the second chiplet.

17.	(Currently Amended) A method comprising: 
via circuitry of a processor including a 3-dimensional (3D) or 2.5 dimensional (2.5) package assembly having multiple distinctly packaged chiplets coupled with an active base die including hardware logic:
		generating data at a first functional unit within a first distinctly packaged chiplet of the multiple distinctly packaged chiplets, the first distinctly packaged chiplet coupled with [[an]]the active base die of the processor

		transmitting the data to an interconnect fabric via the first fabric interface node;
routing the data within the interconnect fabric to a second fabric interface node;            
		receiving the data at the second fabric interface node;
		transmitting the data to a second functional unit within a second distinctly packaged chiplet of the multiple distinctly packaged chiplets, the second distinctly packaged chiplet coupled with the active base die of the processor; and
performing an operation at the second functional unit based on received data.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The present invention relates to a system and method of a system-on-chip architecture comprising a three-dimensional or 2-5 dimensional package assembly comprising a plurality of chiplets and at least a fabric and a memory interconnected with each other, the chiplets further comprising sets of functional units for performing graphics processing operations.  The prior art of record disclose similar features of the claimed invention as outlined in the previous Office Action.  However, the prior art of record fails to teach or suggest, singly or combined, the limitations of independent claims 1, 12, and 17 as now amended.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement

The information disclosure statement (IDS) submitted on February 22, 2022 was filed after the mailing date of the Final Office Action on December 24, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612